                                    Case 2:21-cv-02388-DSF-PVC Document 14 Filed 05/03/21 Page 1 of 3 Page ID #:251



                                       1         Connie L. Michaels, Bar No. 128065
                                                 cmichaels@littler.com
                                       2         LITTLER MENDELSON P.C.
                                                 2049 Century Park East, 5th Floor
                                       3         Los Angeles, California 90067.3107
                                                 Telephone: 310.553.0308
                                       4         Fax No.:   310.553.5583
                                       5         Attorneys for Defendants
                                                 LOS ANGELES UNIFIED SCHOOL
                                       6         DISTRICT, AUSTIN BEUTNER and LINDA
                                                 DEL CUETO
                                       7
                                       8                              UNITED STATES DISTRICT COURT
                                       9                             CENTRAL DISTRICT OF CALIFORNIA
                                  10
                                  11             CALIFORNIA EDUCATORS FOR                  Case No. 2:21-cv-02388-DSF-PVC
                                                 MEDICAL FREEDOM ARTEMIO
                                  12             QUINTERO, MIGUEL SOTELO,                  DEFENDANTS LOS ANGELES
                                                 JANET PHYLLIS BREGMAN, CEDRIC             UNIFIED SCHOOL DISTRICT,
                                  13             JOHNSON, MISANON (SONI) LLOYD,            AUSTIN BEUTNER AND LINDA
                                                 HEATHER POUNDSTONE, and                   DEL CUETO’S NOTICE OF
                                  14             THERESA D. SANFORD,                       MOTION AND MOTION TO
                                                                                           DISMISS ALL CAUSES OF
                                  15                           Plaintiff,                  ACTION IN PLAINTIFFS’
                                                                                           COMPLAINT
                                  16                  v.
                                                                                           Date: June 7, 2021
                                  17             THE LOS ANGELES UNIFIED                   Time: 1:30 p.m.
                                                 SCHOOL STRICT, AUSTIN                     Dept: Courtroom 7D
                                  18             BEUTNER, in his official capacity as
                                                 Superintendent of the Los Angeles         Complaint Filed: March 17, 2021
                                  19             Unified School District, and LINDA DEL    Trial Date:TBD
                                                 CUETO, in her official capacity as the
                                  20             Director of Human Resources for the Los
                                                 Angeles Unified School District,
                                  21
                                                               Defendant.
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28             DEFENDANTS’ NOTICE OF
                                                 MOTION AND MOTION TO                  1                   2:21-CV-02388-DSF-PVC
L I T T L ER ME N DE LS ON P .C .
      2 0 4 9 C e n t u r y P a r k Ea s t
                 5th F l oor
  L o s A n g e l e s , C A 9 0 0 6 7 . 3 1 07
                                                 DISMISS
              310.553.0308
                                    Case 2:21-cv-02388-DSF-PVC Document 14 Filed 05/03/21 Page 2 of 3 Page ID #:252



                                       1         TO PLAINTIFFS AND THEIR COUNSEL OF RECORD:
                                       2               PLEASE TAKE NOTICE that on June 7, 2021 at 1:30 p.m., or as soon thereafter
                                       3         as the matter can be heard in Courtroom 7D of the above-captioned Court, located at
                                       4         350 West First Street, Los Angeles, California 90012, Defendants LOS ANGELES
                                       5         UNIFIED SCHOOL DISTRICT, (“District”) AUSTIN BEUTNER (“Beutner”), and
                                       6         LINDA DEL CUETO (“Del Cueto”) (collectively “Defendants”) will, and hereby do,
                                       7         move the Court to dismiss all causes of action in Plaintiffs’ Complaint, with prejudice,
                                       8         for lack of subject matter jurisdiction and for failure to state a claim upon which relief
                                       9         can be granted pursuant to Federal Rule of Civil Procedure 12(b)(1) and (6), as set forth
                                  10             below:
                                  11                   1.     This Court lacks subject matter jurisdiction over all of Plaintiffs’ claims
                                  12             against the District as they are barred as to the District because school districts are arms
                                  13             of the state for purposes of Eleventh Amendment immunity.
                                  14                   2.     This Court lacks subject matter jurisdiction over the claims as to the
                                  15             individual Defendants as the District is an arm of the state and any damages assessed
                                  16             against the individual Defendants would be paid for by the state, an arm of the state or
                                  17             from state funds.
                                  18                   3.     Plaintiffs fail to state a cause of action against the District because school
                                  19             districts are arms of the state for purposes of Eleventh Amendment immunity.
                                  20                   4.     Plaintiffs fail to state a cause of action against the individual Defendants
                                  21             as the District is an arm of the state and any damages assessed against the individual
                                  22             Defendants would be paid for by the state, an arm of the state or from state funds.
                                  23                   5.     Plaintiffs’ First Cause of Action for “Federal Preemption” fails because
                                  24             Federal Preemption is not a bona fide cause of action.
                                  25                   6.     Plaintiffs’ Second Cause of Action for Substantive Due Process – Medical
                                  26             Experimentation under 42 U.S.C. section 1983 fails against all Defendants because
                                  27             Plaintiffs fail to adequately allege a violation of a constitutional right under Section
                                  28             DEFENDANTS’ NOTICE OF
                                                 MOTION AND MOTION TO                       2                        2:21-CV-02388-DSF-PVC
L I T T L ER ME N DE LS ON P .C .
      2 0 4 9 C e n t u r y P a r k Ea s t
                 5th F l oor
  L o s A n g e l e s , C A 9 0 0 6 7 . 3 1 07
                                                 DISMISS
              310.553.0308
                                    Case 2:21-cv-02388-DSF-PVC Document 14 Filed 05/03/21 Page 3 of 3 Page ID #:253



                                       1         1983.
                                       2                   7.        Plaintiffs’ Second Cause of Action for Substantive Due Process – Medical
                                       3         Experimentation under 42 U.S.C. section 1983 fails as it is not an appropriate claim for
                                       4         relief against the individual Defendants in their official capacities.
                                       5                   8.        Plaintiffs’ Third Cause of Action for Violation of California’s Protection
                                       6         Of Human Subjects In Medical Experimentation Act, California Health & Safety Code
                                       7         Section 24170, et al. fails because Plaintiffs fail to allege sufficient facts to support this
                                       8         claim.
                                       9                   This Motion is made after Defendants’ counsel’s efforts to meet and confer
                                  10             pursuant to Local Rule 7-3 on April 21, 2021 and counsel for the parties’ efforts to meet
                                  11             and confer on April 27, 2021. See Declaration of Connie Michaels, ¶¶ 2-5, Ex. A-E.
                                  12                       This Motion is based on this Notice of Motion and Motion, the Memorandum of
                                  13             Points and Authorities, Declaration of Connie L. Michaels, the papers and pleadings on
                                  14             file in this case, and all other evidence and argument as may be presented at the hearing
                                  15             on the Motion.
                                  16
                                                 Dated: May 3, 2021                                  Respectfully Submitted,
                                  17
                                                                                                     LITTLER MENDELSON P.C.
                                  18
                                  19
                                                                                                     /s/ Connie L. Michaels
                                  20                                                                 Connie L. Michaels
                                                                                                     Attorneys for Defendants
                                  21                                                                 LOS ANGELES UNIFIED SCHOOL
                                                                                                     DISTRICT, AUSTIN BEUTNER and
                                  22                                                                 LINDA DEL CUETO
                                  23
                                  24
                                  25             4851-5321-6999.2 / 050758-1050


                                  26
                                  27
                                  28             DEFENDANTS’ NOTICE OF
                                                 MOTION AND MOTION TO                            3                      2:21-CV-02388-DSF-PVC
L I T T L ER ME N DE LS ON P .C .
      2 0 4 9 C e n t u r y P a r k Ea s t
                 5th F l oor
  L o s A n g e l e s , C A 9 0 0 6 7 . 3 1 07
                                                 DISMISS
              310.553.0308
